UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6368



JAMES GRAHAM,

                                              Plaintiff - Appellant,

          versus


LARRY ABRAHAMS, in his individual and official
capacity; BETTY LANCENT, Lieutenant, in her
individual and official capacity; PAMELA
JOHNSON, of Dillon County Jail, in her indi-
vidual and official capacity; MICHAEL W.
MOORE, in his individual and official capac-
ity; LAUREN BESSINGER, in her individual and
official capacity; PHOEBE JOHNSON, of the
South Carolina Department of Corrections, in
her individual and official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-99-555-7)


Submitted:   June 21, 2001                 Decided:   June 29, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
James Graham, Appellant Pro Se. David Leon Morrison, James Miller
Davis, Jr., DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     James Graham appeals the district court’s order dismissing his

42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   Graham’s case was

referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(1994). The magistrate judge recommended that relief be denied and

advised Graham that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.   Despite this warning, Graham

failed to object to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.      Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); Thomas v. Arn, 474

U.S. 140 (1985).   Graham has waived appellate review by failing to

file objections after receiving proper notice.     Accordingly, we

affirm the judgment of the district court.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 3